Citation Nr: 1530039	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disorder, to include social anxiety and depression.


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1991 to April 1993, with Army National Guard service from March 1987 to April 1991 and Navy Reserve service from April 1993 to March 1995.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issue of entitlement to service connection for a psychiatric disorder, to include social anxiety and depression, is addressed in the Remand portion of the decision below.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issue of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a September 2014 letter to the Board, the Veteran's representative withdrew the issue of entitlement to service connection for tinnitus.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and dismissal is warranted.


ORDER

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed.


REMAND

The Veteran's claim for entitlement to service connection for a psychiatric disorder, to include social anxiety and depression must be remanded to obtain outstanding records and to afford the Veteran a new VA examination and opinion.

Notably, the Veteran first filed his claim in August 2010 as entitlement to service connection for posttraumatic stress disorder (PTSD), however, the record does not reflect a formal diagnosis of PTSD.  Claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has more broadly recharacterized the Veteran's issue on the cover page to encompass any diagnosed psychiatric disorder. 

The Veteran's claims file reflects that he served in the Army National Guard from March 1987 to April 1991 and in the Naval Reserves from April 1993 to March 1995.  Additionally, at an August 2008 VA neurology consultation, the Veteran reported that he was presently in the National Guard, although the treatment note does not specify which branch of the military.  Although there are some medical records pertaining to his service with the Naval Reserves, the Veteran's file does not contain any medical or personnel records from his Army National Guard service or personnel records from his Naval Reserve service.  On remand, the RO must make as many requests as necessary from all appropriate record repositors to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2014).  VA may only cease in its efforts to obtain these records if they are informed that the records do not exist or it is determined that further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(e) (2014).

The record also reflects that the Veteran had applied for disability benefits from the Social Security Administration (SSA) and that his claim was denied.  On remand, the RO must also request these records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

In a December 2007 medical treatment note, the Veteran indicated he received counseling for alcohol through Prairie Ridge, and in September 2008, the Veteran reported he was hospitalized for psychiatric reasons in October 2007 at Mercy Medical Center after he collapsed at an alcohol class.  The RO must attempt to obtain these identified private medical records.

At an April 2011 VA psychological examination, the examiner diagnosed social phobia, depressive disorder secondary to social phobia, and panic disorder with agoraphobia.  Following that examination, the Veteran submitted copies of private psychiatric treatment notes dated February and March of 1995 in support of his claim, and VA afforded the Veteran a new examination and opinion.  As the April 2011 VA examiner did not have the benefit of reviewing this pertinent evidence, the Board is unable to rely on this examination report in adjudicating the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

At a September 2013 VA psychological examination, the VA examiner diagnosed social phobia; depressive disorder, in remission; and alcohol dependence, in remission.  The examiner cited several medical treatment records where the Veteran indicated he experienced anxiety due to family issues prior to service in the military and that at the age of 18 he was too nervous to leave the house unless fortified with alcohol.  Based on that evidence, the VA examiner found that the Veteran's "anxiety problems preceded military service."  The VA examiner also noted that if the presumption of soundness applied in the Veteran's case, due to no notation of any psychiatric disorder on the Veteran's entrance examination, that the Veteran's social phobia "could be regarded as arising from active duty."  In an addendum September 2013 VA medical opinion, the VA examiner clarified that his opinion was that the Veteran's social phobia was "not at least as likely as not . . . related to mental symptoms and treatment during service."  The examiner did not believe that the Veteran's claimed condition arose during active duty because the Veteran told providers that he had similar mood and substance abuse problems prior to service and that the Veteran appeared to not have admitted to his pre-military problems at his enlistment examination.  This opinion, however, failed to address whether the Veteran's active duty service aggravated any preexisting psychiatric disorders.

Therefore, a remand is required to obtain an adequate medical examination and opinion addressing service connection for a psychiatric disorder, to include consideration based on aggravation of a preexisting disorder.  The requested opinions must contain thorough and comprehensive reasoning in support of the determinations made.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran and his representative with the requisite statutory and regulatory notice of the information or evidence required to establish service connection based on aggravation of a preexisting injury or disease.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of his response, the RO must attempt to obtain:

(a)  the Veteran's Army National Guard medical and personnel records from March 1987 to April 1991; 

(b)  the Veteran's Naval Reserve medical and personnel records from April 1993 to March 1995;

(c)  the Veteran's medical and personnel records from any other periods of National Guard or Reserve service;

(d)  the Veteran's SSA disability records, to include the disability determination;

(e)  any updated VA medical treatment records dated September 2013 to the present;

(f)  records from Prairie Ridge for alcohol treatment and counseling; and

(g)  hospitalization records from Mercy Medical Center dated approximately October 2007.

Any records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e) (2014).  The Veteran and his representative must then be given an adequate opportunity to respond.

3.  Following completion of the above, the Veteran must be afforded the appropriate VA examination to determine whether any diagnosed psychiatric disorder found, to include social anxiety and depression, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed psychiatric disability, to include social anxiety and depression, existed prior to service.  The examiner must state upon what specific evidence this determination was based.

If the examiner determines that any diagnosed psychiatric disorder, to include social anxiety and depression, did exist prior to service, the opinion must address whether it was aggravated due to the Veteran's active duty service.  The examiner must be informed that aggravation means that the disability was permanently worsened beyond the natural progression of the disease and that temporary or intermittent flare-ups of a preexisting injury during service are insufficient to constitute "aggravation in service," unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

If the examiner determines that any diagnosed psychiatric disorder, to include social anxiety and depression, did not exist prior to service, the opinion must state whether any diagnosed psychiatric disorder was directly caused by the Veteran's active duty military service.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


